Citation Nr: 1631328	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected diabetes mellitus and its complications.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served in the U.S. Army from December 1967 to December 1969.  He is in receipt of awards that include the Combat Infantryman Badge, Bronze Star Medal, Air Medal, Pathfinder Badge, Vietnam Service Medal with 4 Bronze Service Stars, Army Good Conduct Medal, Republic of Vietnam Gallantry Cross with Palm Unit Citation, Republic of Vietnam Civil Actions Honor Medal First Class Unit Citation, and Republic of Vietnam Campaign Medal with Device 1960.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from June 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Milwaukee, Wisconsin.  

In his June 2011 VA Form 9, the Veteran requested a Board hearing in connection with his appeal.  In March 2015 correspondence, he canceled his hearing request.  As the Veteran has not submitted any additional request for a hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

In an April 2014 rating decision, the RO awarded a separate 60 percent rating for diabetic autonomic neuropathy with neurogenic bladder associated with the Veteran's diabetes mellitus.  In a March 2015 rating decision, the RO awarded separate 20 percent ratings for right and left upper extremity peripheral neuropathy, separate 20 percent ratings for right lower extremity peripheral neuropathy of the sciatic nerve and anterior crural nerve, and separate 10 percent ratings for left lower extremity peripheral neuropathy of the sciatic nerve and anterior crural nerve, all associated with the Veteran's diabetes mellitus.  The Veteran has not indicated any disagreement with these separate ratings assigned.  As such, the Board will not discuss these aspects of the Veteran's diabetes mellitus further.

In August 2015, the Board remanded these issues to the originating agency.  The case has been returned to the Board for further appellate action. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.  

The issue of entitlement to service connection for psychiatric disability other than PTSD is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires the use of insulin and a restricted diet, but does not require the regulation of activities.

2.  Throughout the period on appeal, the Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected diabetes mellitus and its complications.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2015).

2.  The criteria for a TDIU due to service-connected diabetes mellitus and its complications are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for a TDIU due to service-connected diabetes mellitus and its complications.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015) for this claim.

Regarding the claim for increased rating, the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter sent in March 2010, prior to the initial adjudication of the claim.  

The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran was afforded appropriate VA examinations, most recently in November 2015.  The Veteran has not asserted, and the evidence of record does not show, that his diabetes has increased significantly in severity since the most recent examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

II.  Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Rating in Excess of 20 Percent for Diabetes Mellitus

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

A 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  For an increase to 40 percent, the evidence must show the required use of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Note (1), following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  




Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the diabetes.

In this case, the RO granted service connection for diabetes mellitus by way of the June 2010 rating decision, and assigned a 20 percent initial rating.  In January 2011, the Veteran filed a notice of disagreement with the initial rating assigned for diabetes.  He perfected an appeal with respect to this claim.    

The Veteran's presently assigned 20 percent rating includes recognition of his need for insulin and a restricted diet, which has already been established by the evidence of record.  He contends that a higher rating is warranted due to the need for regulation of activities.  

A February 2009 VA medical report reveals that the Veteran was hospitalized and treated for significant hyperglycemia/diabetic ketoacidosis.  He was put on an insulin drip and started on medication for blood glucose control.  He underwent diabetic education regarding glucose checks and insulin injections prior to discharge and was referred to a diabetic case manager at the time of discharge.  

The Veteran underwent a VA examination in April 2010.  The examiner noted that when the Veteran had been admitted to the hospital for symptomatic hyperglycemia in February 2009, he had been without diabetic treatment for a few years.  The Veteran was found to have no hypoglycemic reactions or ketoacidosis, hospitalizations for diabetes, or weight loss or gain in the past year.  The examiner also determined that there had been no activity or work restrictions prescribed.  The frequency of the Veteran's diabetes care visits was every 6 months.  Regarding diabetic complications, the examiner found no retinopathy, nephropathy, peripheral neuropathy in the hands and feet, coronary heart disease, cerebrovascular disease, peripheral vascular disease, gastrointestinal disease, or diabetic skin conditions.  The Veteran was noted to have hypertension, but the examiner opined that it was less likely than not due to or aggravated by the diabetes because diabetic hypertension was unlikely unless there was severe diabetic nephropathy with eGFR less than 25.  The Veteran's erectile dysfunction, benign prostatic hypertrophy (BPH), and adynamic bladder were also found to be less likely than not due to or the result of the diabetes.  The examiner explained that the Veteran had reported erectile dysfunction prior to his diabetes, and there was no documentation of diabetic microvascular disease.  Further, the examiner reported that diabetes was not typically seen as a cause for elevated prostate-specific antigen (PSA), and that it was more likely that the elevated PSA was related to the history of BPH and the necessity for self-catheterization due to adynamic bladder.  

A May 2011 VA examination for diabetes confirmed the findings of the April 2010 VA examination.  The only difference was that the frequency of the Veteran's diabetes care visits was noted to be 3 months.  The examiner also determined that there were no diabetic complications.      

VA and private medical records dated from February 2009 to November 2015 consistently show that the Veteran was encouraged to exercise or engage in physical activity in relation to his treatment for diabetes.  There was also no evidence of any diabetic retinopathy.  While a November 2014 private treatment record indicates that the Veteran had decreasing exercise tolerance, subsequent VA medical records dated from April 2015 to November 2015 reveal that the Veteran was again encouraged to increase exercise and continue activity as much as could be tolerated.  A July 2015 VA medical report indicates that the Veteran planned on joining the gym and riding an exercise bike 2 to 3 days a week.                    

Most recently, the Veteran was afforded a VA examination in November 2015.  The examiner noted the Veteran's diabetes to be managed by insulin and prescribed oral hypoglycemic agents.  The VA examiner answered "Yes" on the disabilities benefits questionnaire (DBQ) when asked whether the Veteran requires a regulation of activities as part of the medical management of diabetes.  When asked to provide one or more examples of how the Veteran must regulate his activities, the examiner responded with, "Scheduled to see a dietician next week."  The November 2015 examiner went on to confirm that the Veteran requires less than two visits per month to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  The Veteran reported no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  The examiner did not report that the Veteran had any loss of strength or weight.  The examiner also indicated that the Veteran had erectile dysfunction that was at least as likely as not due to diabetes mellitus.  He did not provide a rationale, nor did he find that the Veteran had any other diabetic complications.  

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of the 20 percent rating presently assigned for diabetes mellitus throughout this appeal period.  As explained above, the need for a restricted diet is shown throughout the period of the claim and insulin is also required to manage the Veteran's diabetes.  As to the regulation of activities, the Board finds that the preponderance of the evidence shows encouragement for increased activity.  The Board recognizes the November 2015 examiner's finding that the Veteran required a regulation of activities as part of the medical management of diabetes.  The example of regulation of activities that the examiner provided, however, does not meet the criteria for regulation of activities.  The examiner explained that the Veteran was scheduled to see a dietician next week.  As noted above, however, "regulation of activities" as used by Diagnostic Code 7913 has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  Regulation of activities does not pertain to regulation of diet.  The various recommendations during the pendency of this claim that the Veteran should be exercising weigh against the Veteran's claim for an increased rating, rather than supporting the notion that the Veteran's activities are regulated.  Thus, the evidence does not suggest that the Veteran was ever "prescribed or advised to avoid strenuous occupational and recreational activities" as is required for the regulation of activities needed for a 40 percent rating under Diagnostic Code 7913.  Moreover, there is no indication of ketoacidosis or hypoglycemic episodes, other than one report of diabetic ketoacidosis in February 2009 after the Veteran had been without diabetic treatment for a few years.  There is no indication in the record that such episodes occur at such frequency to warrant a higher rating for diabetes mellitus.  For these reasons, there is no appropriate basis upon which to assign an initial rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913.

The Board has also considered whether separate compensable ratings are warranted for any diabetic complications.  However, other than the already service-connected diabetic autonomic neuropathy with neurogenic bladder and diabetic peripheral neuropathy of the upper and lower extremities, the medical evidence consistently indicates the absence of diabetic retinopathy or other diabetic complications.  While the November 2015 examiner found that it was at least as likely as not that the Veteran's erectile dysfunction was due to his diabetes, the Board assigns low probative weight to this opinion because no rationale was provided.  By contrast, the April 2010 and May 2011 VA examiners' opinions that it was less likely than not that the Veteran's erectile dysfunction was due to his diabetes included well-reasoned rationales.  Thus, the Board assigns greater probative weight to these opinions and finds that the Veteran's erectile dysfunction is not a complication of his diabetes.  Therefore, there is no basis upon which to assign separate compensable ratings for any diabetic complications.    

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating; however, at no time during the period under review does the disability warrant an increased rating under the schedular criteria.  

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) (2015) is not in order. 

IV.  TDIU Claim

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).   

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2015).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Factual Background and Analysis

In a March 2015 statement, the Veteran raised the issue of entitlement to a TDIU based on his service-connected diabetes mellitus.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is seeking entitlement to a TDIU as a component of his claim for a higher initial rating for his service-connected diabetes mellitus.

Throughout the period on appeal, service connection has been in effect for diabetes mellitus, rated as 20 percent disabling; and diabetic autonomic neuropathy with neurogenic bladder, rated as 60 percent disabling.  Effective December 22, 2014, service connection also has been in effect for right lower extremity peripheral neuropathy of the sciatic nerve, rated as 20 percent disabling; right lower extremity peripheral neuropathy of the anterior crural nerve, rated as 20 percent disabling; left lower extremity peripheral neuropathy of the sciatic nerve, rated as 10 percent disabling; and left lower extremity peripheral neuropathy of the anterior crural nerve, rated as 10 percent disabling.  Effective December 31, 2014, service connection has also been in effect for left upper extremity peripheral neuropathy, rated as 20 percent disabling; and right upper extremity peripheral neuropathy, rated as 20 percent disabling.  

The combined rating for the diabetes mellitus and its complications was 70 percent from March 2, 2010; 80 percent from December 22, 2014, and 90 percent from December 31, 2014.  The Veteran has met the minimum schedular criteria for a TDIU throughout the period of the claim.

After consideration of the record, and resolving reasonable doubt in favor of the Veteran, the Board finds the service-connected diabetes mellitus and its complications have rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period of the claim.  The Veteran previously worked as a plumber and office manager.  He has indicated that he has a college education and training from a vocational technical institute.   

At an April 2010 VA diabetes examination, the Veteran reported having an intermittent burning sensation in the right thigh, typically associated with sitting for prolonged periods.  The examiner determined that the Veteran had no current symptoms or complications of diabetes.  The Veteran was found to have no work limitations due to diabetes mellitus and its secondary conditions.  The examiner indicated that the Veteran could not work in his chosen profession, but that he could perform gainful employment.  

In a January 2013 statement, the Veteran reported that he would experience incontinence when falling asleep.  He stated that when he used to work full-time, if he became tired at work and dozed off, he would awaken to find that he had wet his pants.  

During a February 2014 VA urinary tract examination, the Veteran was noted to have to straight catheter himself approximately 6-8 times in a 24-hour period due to the lack of control of his bladder.  He still had to use plastic tarp under his bed sheets for his urinary incontinence and retention.  The examiner found that the Veteran's bladder condition would impact his ability to work only if he was involved in an occupation where it would be very difficult to straight catheter himself.  

A May 2014 VA treatment record reveals that the Veteran had an Internet business and a tombstone-cleaning business.  He also did volunteer photography.  

On a VA neurological examination in February 2015, the examiner determined that due to the Veteran's peripheral neuropathy of the upper and lower extremities, he could not stand for more than 10 minutes or walk more than 100 feet.  

In a May 2015 VA treatment report, the Veteran was noted to be physically active and still able to work, especially when he took Aleve.  

At a November 2015 VA neurological examination, the examiner found that the Veteran's diabetic peripheral neuropathy impacted his ability to work.  He explained that the Veteran had worked as a plumber and that his job had required prolonged standing, walking, and use of his hands.  The Veteran was noted to have some physical impairment of pain and numbness of the hands and feet after repetitive use.  The examiner concluded that the Veteran's functional limitations due to diabetic peripheral neuropathy included having to avoid prolonged standing and walking and having to avoid repetitive use of the hands.  

During a November 2015 VA urinary tract examination, the examiner found that the Veteran's neurogenic bladder impacted his ability to work.  He noted that the Veteran had to catheterize himself over 6 times a day and that he had an inability to urinate without the use of a catheter.  The examiner concluded that it was difficult to work as a plumber with this type of impairment.  He found that the Veteran had to work from home and take breaks as frequently as needed.  

At a November 2015 VA diabetes examination, the examiner found that the Veteran's diabetes impacted his ability to work.  He determined that due to the use of insulin, the Veteran should be precluded from doing any job that was safety-sensitive, such as prolonged driving or climbing ladders.  He also found that the Veteran should be precluded from doing any job that was very physically exertional.   

The Board recognizes that the Veteran has not undergone a VA examination to address the combined impact of his service-connected diabetes mellitus and associated complications on his ability to work.  Nevertheless, the Board finds that the totality of the evidence is sufficient for the Board to render its own assessment in this regard.  Indeed, while the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).  

The Board acknowledges that the April 2010 VA examiner found that while the Veteran could not work in his chosen profession due to his diabetes, he could still perform gainful employment.  However, the Board finds that the overall evidence shows that the Veteran is unable to secure and maintain any form of substantially gainful employment due to his diabetes mellitus and associated diabetic complications.  Essentially, the medical evidence indicates that the Veteran cannot engage in a manual labor occupation.  His diabetic neuropathy prevents him from prolonged standing and walking and from repetitive use of the hands.  The Veteran's use of insulin also precludes him from doing any job that is safety-sensitive or physically exertional.  Given these physical constraints, it would be difficult for the Veteran to engage in manual labor, such as being a plumber.  Regarding sedentary employment, the Board notes that the Veteran has to straight catheter himself about 6-8 times a day because of his neurogenic bladder.  A February 2014 VA examiner has determined that the Veteran's bladder condition would impact his ability to work only if he was involved in an occupation where it would be very difficult to straight catheter himself.  Furthermore, a November 2015 VA examiner found that due to his bladder condition, the Veteran had to work from home and take breaks as frequently as needed.  However, these are not practical limitations for someone engaged in substantially gainful employment.  Indeed, the Board notes that the Veteran appears to be engaged in some type of work involving an Internet business and a tombstone-cleaning business.  However, the Veteran reported on his January 2016 Application for Increased Compensation Based on Unemployability (VA Form 21-8940) that he earned $200 a month in income and that his total earned income for the past 12 months was $2,400.  The 2015 U.S. Census Bureau poverty threshold for one person was $11,367 annual income.  U.S. Census Bureau, Poverty Thresholds by Size of Family and Number of Children (2015) (https://www.census.gov/hhes/www/poverty/data/threshld/).  Thus, the Board finds that the Veteran's earned income from his Internet business and tombstone-cleaning business is far less than the poverty threshold, and his employment constitutes marginal employment.                  

Therefore, given the Veteran's education and occupational history and the constraints noted above, the Board finds that he is unable to secure and maintain any form of substantially gainful employment due to his service-connected diabetes mellitus and diabetic complications.  Accordingly, a TDIU is warranted.
  

ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied.  

Entitlement to a TDIU due to service-connected diabetes mellitus and its complications is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.  


REMAND

The Board finds that additional development is required prior to the adjudication of the claim for service connection for psychiatric disability other than PTSD.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described below, the examination report obtained in this case is inadequate, and thus, this claim is remanded in order to afford the Veteran another VA psychiatric examination.

In September 2015, a VA examiner determined that the Veteran did not meet the DSM-V criteria for any mental disorder at present.  Accordingly, he provided no opinion regarding the etiology of the Veteran's claimed acquired psychiatric disorder other than PTSD.  The Board notes that the rule amending 38 C.F.R. § 4.125 to provide for the use of DSM-V criteria rather than DSM-IV in determining whether a psychiatric diagnosis is warranted does not apply to claims that were certified to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14308 (2015).  This issue was initially certified for Board consideration in March 2013.  

Moreover, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, even though the September 2015 examiner found no current acquired psychiatric disorder, the reports of the July 2010 and March 2011 VA examinations show that the Veteran had diagnoses of depressive disorder, not otherwise specified.  

Finally, the record before the Board includes VA outpatient records from the Minneapolis, Minnesota, VA Medical Center (VAMC) dated through November 2015.  On remand, the RO or the Appeals Management Center (AMC) should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA treatment records for the time period from November 2015 to the present and any outstanding private treatment records pertinent to the Veteran's claim.  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
 
2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders, other than PTSD, that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and a review of the other evidence of record and utilizing the DSM-IV criteria, the examiner should identify all acquired psychiatric disorders, other than PTSD, that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during his active service or is otherwise etiologically related to his active service.  In this opinion, the examiner must consider the Veteran's confirmed combat service and determine whether this was as likely as not the cause of any currently diagnosed acquired psychiatric disorder other than PTSD.  The examiner is also advised that even if the Veteran does not have a current diagnosis of any acquired psychiatric disorder other than PTSD on examination, he or she must still consider the Veteran's previous diagnosis of depressive disorder, not otherwise specified, at the July 2010 and March 2011 VA examinations when rendering the opinion.

If not, the examiner should state an opinion with respect to each acquired psychiatric disorder present during the claim, other than PTSD, as to whether it is at least as likely as not that the disorder was caused or permanently worsened by his service-connected disabilities.  In this regard, the examiner is asked to consider the Veteran's assertion that his acquired psychiatric disorder other than PTSD is related to his service-connected diabetes mellitus and its complications.  

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


